Title: From Thomas Jefferson to United States Congress, 9 February 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives of the United States.
                     Feb. 9. 1808.
                  
                  I communicate to Congress, for their information, a letter from the person acting in the absence of our Consul at Naples, giving reason to believe, on the affidavit of a Capt. Sheffield of the American schooner Mary Ann, that the Dey of Algiers has commenced war against the United States. for this no just cause has been given on our part, within my knolege. we may daily expect more authentic & particular information on the subject from mr Lear, who was residing as our Consul at Algiers.
                  
                     Th: Jefferson 
                     
                     
                  
               